Citation Nr: 0618946	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  04-28 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for 
migraine headaches, currently rated as 50 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
residuals of trauma to the median and ulnar nerves of the 
left (non-dominant) hand.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities. 


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to June 
1986. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices (ROs) in Montgomery, 
Alabama, and St. Petersburg, Florida.  

In a March 2004 statement, the veteran indicated that she 
wanted to reopen her claim for service connection for 
bilateral medullary sponge kidneys.  This claim is referred 
to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
claims must be remanded for further evidentiary development.

In July 2003, the veteran submitted a letter showing that she 
had applied for Social Security disability benefits.  Records 
from the Social Security Administration must be obtained.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992)

The veteran underwent VA general medical and neurological 
examinations in August 2003, which revealed no abnormalities 
in the left hand.  However, VA medical records dated in July 
2004 reflect the presence of neurological abnormalities in 
the left hand.  These treatment records are inadequate to 
evaluate the left hand disability.  Therefore, a current 
examination is necessary.

In August 2004, the veteran reported that she currently 
received treatment at the VA medical center in Birmingham, 
Alabama and submitted records from that facility that were 
dated as recently as July 2004.  Additional records from that 
facility may be available.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records from 
the Social Security Administration, to 
include decisions and medical records, 
pertaining to the veteran's claim for 
Social Security disability benefits.

2.  The RO should obtain all records from 
the VA medical center in Birmingham, 
Alabama, from August 2004 to the present.

3.  The RO should arrange for the veteran 
to undergo appropriate VA examination in 
order to determine the current nature and 
severity of her service-connected 
residuals of trauma to the median and 
ulnar nerves of the left hand.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All necessary tests 
should be accomplished.  All clinical 
findings should be reported in detail in 
the examination report, and a complete 
rationale for all opinions expressed 
should be provided.  The examiner should 
describe all neurological symptomatology 
due to residuals of trauma to the median 
and ulnar nerves of the left hand.  To 
that end, and to the extent possible, the 
examiner should characterize the severity 
of the nerve impairment (i.e., as mild, 
moderate, or severe) in both the median 
and ulnar nerves of the left hand.

4.  After the development requested above 
has been completed to the extent possible, 
and after undertaking any additional 
development it deems necessary, the RO 
should again review the record and 
readjudicate the veteran's claims, with 
consideration of 38 C.F.R. § 3.321(b) and 
4.16(b), as applicable.  If the decision 
remains unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and her 
representative should be provided with the 
SSOC and an appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



